DETAILED ACTION
This is the third Office Action regarding application number 16/010,364, filed on 06/15/2018, which claims priority to provisional application number 62/521,224, filed on 06/16/2017.
This action is in response to the Applicant’s Response dated 03/05/2021.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 C.F.R. § 1.114, including the fee set forth in 37 C.F.R. § 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 C.F.R. § 1.114, and the fee set forth in 37 C.F.R. § 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 C.F.R. § 1.114.  
The Applicant’s submission filed on 03/05/2021 has been entered.
 
Status of Claims
Claims 1-10 and 13-20 are currently pending.
Claims 11, 12, 21, and 22 are cancelled.
Claims 1-10 and 13-20 are examined below.
No claim is allowed.

Response to Arguments
The Applicant filed a Quick Path IDS on 03/05/2021 that contained a prior art reference that necessitates a new ground of rejection on the claims previously indicated as allowable. 

Claim Objections 
Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The examiner found no prior art reference that teaches or suggests modification to form a photovoltaic device having a diketopyrrolopyrrole dipheneylthienylamine.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-8, 10, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over ZHAO (“Fullerene‐Free Polymer Solar Cells with over 11% Efficiency and Excellent Thermal Stability”) in view of WILKEN (“Semitransparent Polymer-Based Solar Cells with Aluminum-Doped Zinc Oxide Electrodes”), THOMPSON (US 2015/0270501 A1), and SUNDARRAJ (US 2016/0248021 A1).
Regarding claim 1, ZHAO teaches a visibly transparent photovoltaic device comprising: 
a visibly transparent substrate (glass); 
a first visibly transparent electrode (ITO coating on glass) coupled to the visibly transparent substrate; 
a second electrode (aluminum) above the first visibly transparent electrode; 
a first visibly transparent active layer between the first visibly transparent electrode and the second visibly transparent electrode, wherein the first visibly transparent active layer comprises an acceptor material (ITIC acceptor) comprising a near-infrared absorbing photoactive compound, wherein the near-infrared absorbing photoactive compound exhibits a first maximum near-infrared absorption strength and a first maximum visible absorption strength, wherein the first maximum near-infrared 
a second visibly transparent active layer between the first visibly transparent electrode and the second visibly transparent electrode, wherein the second visibly transparent active layer comprises a donor material (PBDB donor) (Fig. 1b illustrates the claimed absorption relationship). 

    PNG
    media_image1.png
    256
    368
    media_image1.png
    Greyscale

ZHAO does not disclose expressly a second visibly transparent electrode above the first visibly transparent electrode, or that the donor material exhibits a stronger absorption in the near-infrared than in the visible wavelength range. ZHAO also does not disclose that the acceptor molecule has a molecular weight between 200-1036 amu or that the pi system comprises a moiety from the recited list.
WILKEN describes transparent electrodes useful in organic photovoltaics as replacement for the rear anode.  WILKEN reports that these transparent electrodes have low sheet resistance and provide for superior photocurrent performance (pg. 297, summary and conclusion).

SUNDARRAJ teaches acceptor-donor-acceptor small polymer molecules useful in organic solar cells (para. 10). SUNDARRAJ reports that the careful choosing of donor and acceptor segments allows for electrical tuning of the molecule’s electronic and photophysical properties (para. 10). SUNDARRAJ teaches pi system components that include one or more of the following structures (among others, para. 97):

    PNG
    media_image2.png
    61
    69
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    129
    100
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    49
    60
    media_image4.png
    Greyscale
 
    PNG
    media_image5.png
    91
    121
    media_image5.png
    Greyscale
 
    PNG
    media_image6.png
    61
    118
    media_image6.png
    Greyscale
 
    PNG
    media_image7.png
    65
    86
    media_image7.png
    Greyscale

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify ZHAO and replace the aluminum electrode with a transparent electrode taught by WILKEN to produce a semitransparent device allowing for illumination from both sides of the device and to improve device photocurrent.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to further modify ZHAO and replace the donor with BODIPY donor material as taught by THOMPSON since such a modification is only a simple substitution of one known element for another to obtain predictable 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify ZHAO and replace the pi system component with any of the pi systems shown above as taught by SUNDARRAJ in order to allow the artisan to precisely select the acceptor material’s electronic and photophysical properties.  The examiner concludes that skilled artisans could select pi system components using only routine, rudimentary, and straight-forward experimentation and that viable and foreseeable combinations could be formulated that also have molecular weights within the claimed range of 200-1036 amu.  The examiner further finds that the pi systems taught by SUNDARRAJ are structurally similar with each other and with those pi systems taught by ZHAO, and that the similarity in structure and utility would lead skilled artisans to expect that these compounds would also have similar properties and function. MPEP 2144.09.

Regarding claim 2, the combination of ZHAO, WILKEN, THOMPSON, and SUNDARRAJ teaches or would have suggested the visibly transparent photovoltaic device of claim 1, wherein the second photoactive compound comprises a boron-dipyrromethene compound (THOMPSON discloses a boron-dipyrromethene compound, see rejection of claim 1 above). 

Regarding claim 3, the combination of ZHAO, WILKEN, THOMPSON, and SUNDARRAJ teaches or would have suggested the visibly transparent photovoltaic 

Regarding claim 4, the combination of ZHAO, WILKEN, THOMPSON, and SUNDARRAJ teaches or would have suggested the visibly transparent photovoltaic device of claim 1, wherein the first visibly transparent photoactive layer is coupled to the first visibly transparent electrode or wherein the first visibly transparent photoactive layer is coupled to the second visibly transparent electrode (ZHAO discloses the layers electrically coupled). 

Regarding claim 5, the combination of ZHAO, WILKEN, THOMPSON, and SUNDARRAJ teaches or would have suggested the visibly transparent photovoltaic device of claim 1, wherein the first visibly transparent photoactive layer and the second visibly transparent photoactive layer correspond to separate, mixed, or partially mixed layers (bulk mixed layer, ZHAO, Fig. 1a). 

Regarding claim 6, the combination of ZHAO, WILKEN, THOMPSON, and SUNDARRAJ teaches or would have suggested the visibly transparent photovoltaic device of claim 1, wherein maximum near-infrared absorption by the first photoactive compound is redshifted relative to maximum near-infrared absorption by the second photoactive compound (materials described by ZHAO and THOMPSON will have the 

Regarding claim 7, the combination of ZHAO, WILKEN, THOMPSON, and SUNDARRAJ teaches or would have suggested the visibly transparent photovoltaic device of claim 1, wherein maximum near-infrared absorption by the first photoactive compound is blueshifted relative to maximum near-infrared absorption by the second photoactive compound (materials described by ZHAO and THOMPSON will have the acceptor blueshift relative to the donor). 

Regarding claim 8, the combination of ZHAO, WILKEN, THOMPSON, and SUNDARRAJ teaches or would have suggested the visibly transparent photovoltaic device of claim 1, wherein the first photoactive compound comprises a near-infrared absorbing donor-acceptor (near-IR DA) molecule (ZHAO discloses a dicyano-indandione material). 

Regarding claim 10, the combination of ZHAO, WILKEN, THOMPSON, and SUNDARRAJ teaches or would have suggested the visibly transparent photovoltaic device of claim 1, but does not disclose expressly that the first photoactive compound has molecular weight between 200 amu and 1000 amu, between 300-800 amu, or between 400-600 amu.  The examiner concludes that skilled artisans could select pi system components using only routine, rudimentary, and straight-forward experimentation and that viable and foreseeable combinations could be formulated that 

Regarding claim 14, the combination of ZHAO, WILKEN, THOMPSON, and SUNDARRAJ teaches or would have suggested the visibly transparent photovoltaic device of claim 9, wherein the second photoactive compound comprises a boron-dipyrromethene compound, a phthalocyanine, a naphthalocyanine, a nickel dithiolate compound, a benzo-bis-thiadiazole, a benzothiadiazole, or a combination thereof (THOMPSON also discloses phthalocyanine materials as comparable/interchangable acceptor materials to BODIPY, para. 36).


Claims 9 and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over ZHAO (“Fullerene‐Free Polymer Solar Cells with over 11% Efficiency and Excellent Thermal Stability”) in view of WILKEN (“Semitransparent Polymer-Based Solar Cells with Aluminum-Doped Zinc Oxide Electrodes”), THOMPSON (US 2015/0270501 A1), and SUNDARRAJ (US 2016/0248021 A1) as applied to claim 1 above, and further in view of MIKROYANNIDIS (“Low band gap conjugated small molecules containing benzobisthiadiazole and thienothiadiazole central units: synthesis and application for bulk heterojunction solar cells”).
Regarding claims 9, 15, and 17, the combination of ZHAO, WILKEN, THOMPSON, and SUNDARRAJ teaches or would have suggested the visibly transparent photovoltaic device of claim 1, but does not disclose expressly that the first visibly transparent active layer further comprises one or more additional photoactive compounds selected from the group consisting of a benzo-bis-thiadiazole, a benzo-bis-thiadiazole derivative, a benzothiadiazole, a benzothiadiazole derivative, a diketopyrrolopyrrole diphenylthienylamine, a diketopyrrolopyrrole diphenylthienylamine derivative, and combinations thereof. 
MIKROYANNIDIS teaches organic solar cells having active layer materials that include benzobisthiadiazole central units.

    PNG
    media_image8.png
    153
    573
    media_image8.png
    Greyscale

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify ZHAO and add a benzo-bis-thiaidazole taught by MIKROYANNIDIS in order to improve charge transport and conversion efficiency of the active layer (MIKROYANNIDIS, conclusion section).

Regarding claim 16, the combination of ZHAO, WILKEN, THOMPSON, and SUNDARRAJ teaches or would have suggested the visibly transparent photovoltaic device of claim 9, wherein the benzothiadiazole has a structure according to Formula IVa, Formula IVb, or Formula IIIc: ##STR00081## or a derivative thereof, wherein: each 

Regarding claim 18, the combination of ZHAO, WILKEN, THOMPSON, and SUNDARRAJ teaches or would have suggested the visibly transparent photovoltaic device of claim 9, wherein the diketopyrrolopyrrole diphenylthienylamine is a compound according to Formula V: ##STR00082## or a derivative thereof, wherein R.sub.1 and R.sub.2 are independently selected from the group consisting of alkyl, cycloalkyl; and A.sub.1 and A.sub.2 are independently selected from the group consisting of alkylene, arylene, heteroarylene, cycloalkylene, and heterocyclylene (claim 9 does not absolutely require the first visibly transparent active layer to include diketopyrrolopyrrole diphenylthienylamine, and the examiner interprets this claim recitation as optional).

Regarding claim 19, the combination of ZHAO, WILKEN, THOMPSON, and SUNDARRAJ teaches or would have suggested the visibly transparent photovoltaic device of claim 9, wherein the diketopyrrolopyrrole diphenylthienylamine derivative is: ##STR00083## (claim 9 does not absolutely require the first visibly transparent active 


Conclusion
No claim is allowed.

Contact Information
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to ANGELO TRIVISONNO whose telephone number is (571) 272-5201.  The Examiner can normally be reached on MONDAY-FRIDAY, 9:00a-5:00pm EST.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, ALLISON BOURKE, can be reached at (303) 297-4684.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center at (866) 217-9197 (toll-free).  If you would like assistance from a 
/ANGELO TRIVISONNO/
Primary Examiner, Art Unit 1721